Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 
Response to Communication(s)
2.	This office action is in response to the After-Final Amendment filed on March 9, 2021. Claims 1-20, 22, 27, 32 and 37 are cancelled and claims 21, 23-26, 28-31, 33-36 and 38-40 are now pending in the application.
		
Priority
3.	Receipt is acknowledged of papers submitted (KR 10-2018-0090912, filed 08/03/2018) for foreign priority under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Response to Amendment/Arguments
4.	Applicant’s amendment/arguments filed on 03/09/2021 are acknowledged. With respect to the rejections of claims 21-40 under 35 U.S.C. 103(a), the applicant’s amendment/arguments (see REMARKS, pages 6-8) have been fully considered and are persuasive. Accordingly, the previous office action sent on 01/21/2021 has been withdrawn.

Allowable Subject Matter
5.	Claims 21, 23-26, 28-31, 33-36 and 38-40 are allowed. The following is a statement of reasons for the indication of allowable subject matter:
... identifying a channel occupancy time of a base station ‘BS’, based on the SFI information, wherein the SFI information indicates a slot format, of at least one slot starting from a slot in which the DCI Including the SFI Information is detected.” structurally and functionally interconnected with other limitations in a manner as recited in dependent claims 23-25 and 33-35.
Substantially regarding claims 26 and 36, the prior art of record also fails to show the base station and method, which comprising, among other limitations, the novel and unobvious limitations as “ ... transmit downlink control information ‘DCI’ including slot format indicator ‘SFI’ information within the channel occupancy time by performing the channel access procedure, wherein the SFI information is used to indicate the channel occupancy time to the UE, the SFI information indicates a slot format, of at least one slot starting from a slot in which the DCI Including the SFI Information is detected.” structurally and functionally interconnected with other limitations in a manner as recited in dependent claims 28-30 and 38-40.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        

March 13, 2021